UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2127


BRIAN M. BISHOP,

                Plaintiff - Appellant,

          v.

7-ELEVEN, INC.; JAMES URBAN,

                Defendants - Appellees.



                              No. 11-2129


BRIAN M. BISHOP,

                Plaintiff - Appellant,

          v.

JAMES URBAN; 7-ELEVEN INC.,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.      Raymond A. Jackson,
District Judge. (4:11-cv-00073-RAJ-FBS; 4:11-cv-00133-RAJ-FBS)


Submitted:   January 10, 2012               Decided:   February 7, 2012


Before KING, WYNN, and DIAZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Brian M. Bishop, Appellant Pro Se. Eric Anthony Welter, WELTER
LAW FIRM, PC, Herndon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In these consolidated appeals, Brian M. Bishop seeks

to appeal the district court’s order dismissing his complaint

and the district court’s order to show cause.      We dismiss the

appeals for a lack of jurisdiction.

           In Appeal No. 11-2127, we dismiss because the notice

of appeal was not timely filed.       Parties are accorded thirty

days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).     “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”     Bowles v. Russell, 551

U.S. 205, 214 (2007).    The district court’s order was entered on

the docket on August 9, 2011.    The notice of appeal was filed on

October 14, 2011.    Because Bishop failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.

           In Appeal No. 11-2129, we again dismiss for lack of

jurisdiction.     This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders.    28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order Bishop seeks to appeal is neither a final

                                  3
order    nor   an   appealable   interlocutory     or    collateral    order.

Accordingly, we dismiss the appeal for lack of jurisdiction.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately    presented     in   the    materials

before   the   court   and   argument    would   not    aid   the   decisional

process.

                                                                     DISMISSED




                                     4